Endicott, J.
In 1799, an act was passed prohibiting any person from erecting or maintaining a bow window which shall project into the streets of the town of Boston more than one foot beyond the front of his house; and a penalty was attached of one dollar for each day such bow window shall be continued after notice from the proper authorities. 2 Mass. Spec. Laws, 340.
By the St. of 1848, e. 278, cities were empowered to make such rules and regulations for the erection and maintenance of balustrades and other projections upon the roofs- and sides of buildings as the safety of the public requires, with a penalty not exceeding twenty dollars for each offence. See Gen. Sts. e. 19, § 13. By the St. of 1854, c. 448, the city charter of Boston was revised, and by § 35 authority was given to make all needful and salutary by-laws and ordinances not inconsistent with the laws of the Commonwealth, as towns and cities have authority to make and to annex penalties not exceeding fifty dollars for the breach thereof. By the Bevised Ordinances of the city of Boston, 1869, p. 631, all persons are prohibited from constructing any window which shall project into any street, under a penalty of not less than four nor more than fifty dollars, and a like penalty for every day such window may be continued after notice.
The complaint alleges that the defendant caused to be constructed a window, which projected into West Brookline Street, but makes no charge of maintaining after notice. The facts alleged are admitted by the defendant, but he contends that the ordinance is void, because inconsistent with the St. of 1799, under which such window may project one foot. The ordinance, so far as this offence is concerned, is clearly within the power conferred upon cities by the St. of 1848, c. 278. Gen. Sts. c. 19, *116§ 13. And the question is, whether the city of Boston is restricted in its powers, under that statute and the provisions of its revised charter, by the St. of 1799; which, it is contended, allows by implication bow windows to project one foot into the street.
The St. of 1799 gave no authority to the town of Boston to make any by-laws on the subject; it was a law of the Commonwealth, local in its operation and acting directly upon the subject matter and the persons violating its provisions. By the St. of 1848, c. 278, this same subject matter is put within the power and jurisdiction of cities, and they may assume such jurisdiction by making appropriate rules and regulations upon the subject, such as the safety of the public in each city may require. It is a general law, which it is to be presumed the public necessity required, and which applies to Boston as well as other cities, especially when considered in connection with the powers conferred in § 35 of the revised charter, passed in 1854. If Boston had passed no ordinance on the subject, the St. of 1799 would be the only law in force; but having passed an ordinance, regulating and prohibiting all projections of this description, even when they extend less than one foot into the street, we are of opinion that such ordinance is valid, and in no proper sense inconsistent with the St. of 1799. Judgment on the verdict.